DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 8-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “capture a plurality of portions of a fingerprint image using the plurality of transmission frequencies such that each portion of the plurality of portions of the fingerprint image is captured using one transmission frequency of the plurality of transmission frequencies”; in combination with all other claim limitations. Regarding claim 12, prior art of record fails to teach the following claim limitations of “capturing a plurality of portions of a fingerprint image using the plurality of transmission frequencies such that each portion of the plurality of portions of the fingerprint image is captured using one transmission frequency of the plurality of transmission frequencies”; in combination with all other claim limitations. Regarding claim 23, prior art of record fails to teach the following claim limitations of “capturing a plurality of portions of a fingerprint image using the plurality of transmission frequencies such that each portion of the plurality of portions of the fingerprint image is captured using one transmission frequency of the plurality of transmission frequencies”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623